Citation Nr: 9919165	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1996, for the assignment of a 20 percent evaluation for 
internal derangement of the right knee.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from August 1972 to 
May 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  

At his August 1997 RO hearing, the appellant elected to 
withdraw a claim for an increased evaluation for his service-
connected internal derangement of the right knee.  Therefore, 
the only issue for consideration by the Board at this time is 
the claim for an earlier effective date for the assignment of 
a 20 percent evaluation for the appellant's right knee 
disability.  


FINDING OF FACT

The earliest date that moderate disability was factually 
ascertainable in the appellant's right knee is October 28, 
1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 
1996, for the assignment of a 20 percent evaluation for 
internal derangement of the right knee are not met.  38 
U.S.C.A. §§ 501, 5110, 5107 (West 1991); 38 C.F.R. §§ 3. 
158(a), 3.400(o)(1) & (2) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the effective date for the 
assignment of a 20 percent disability evaluation for his 
service-connected internal derangement of the right knee 
should be earlier than October 28, 1996, because he has 
experienced right knee problems since 1973, and because he 
never received the VA's request for information in 1988, and, 
therefore, his 1988 claim for an increased evaluation 
remained open up to the time of the December 1996 rating 
decision that granted the 20 percent evaluation.  

The Board finds that the appellant has presented a well-
grounded claim for an earlier effective date for the grant of 
a 20 percent evaluation for his service-connected right knee 
disability within the meaning of 38 U.S.C.A. § 5107(a).  A 
successful claimant has not had his case fully adjudicated 
until there is a decision as to all essential elements, i.e., 
status, disability, service connection, rating, and when in 
question, effective date.  West v. Brown, 7 Vet. App. 329, 
332 (1995); Cf. Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Except as provided in paragraph (o)(2) of this section and 38 
C.F.R. § 3.401(b), the effective date of a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.  For disability compensation, an 
effective date will be assigned from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date.  Otherwise, the effective date will be 
the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1) & (2).  

Except as provided in 38 C.F.R. § 3.652, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 U.S.C.A. § 501; 38 C.F.R. § 3.158(a).  

Service connection for residuals of a right knee injury with 
chondromalacia was granted by a September 1974 rating 
decision, and a 10 percent evaluation was assigned under 
Diagnostic Code 5257 from May 21, 1974.  A December 1976 
rating decision reduced the appellant's evaluation for his 
right knee disability to zero percent, effective April 1, 
1977.  The appellant's representative filed a notice of 
disagreement with the reduction in January 1977, and a 
statement of the case was issued to the appellant in February 
1977.  However, he never filed a substantive appeal after 
receipt of the statement of the case.  

In September 1980, the appellant filed a claim for pension 
(VAF 21-526), and indicated that his disabilities consisted 
of back and right knee problems.  The only medical evidence 
submitted by the appellant in support of that claim was a 
June 1980 medical statement from A. M. DeLuca, M.D., which 
described the appellant's treatment for low back problems 
between February 1980 and May 1980, and did not mention any 
right knee problems.  A subsequent rating decision in 
February 1981 only addressed a claim for pension benefits.  

In January 1983, the appellant filed a VAF 686c, Declaration 
of Marital Status, with his address listed as Rt. 1, Box 
244B, Waldron, Arkansas, 72958.  In March 1988, he filed a 
VAF 21-4138, requesting an increased evaluation for his right 
knee disability, and listed his address as Rt. 1, Box 243, 
Waldron, Arkansas, 72958.  In response to the appellant's 
March 1988 request for an increased evaluation, VA sent him a 
letter requesting medical evidence pertaining to his right 
knee disability, and the letter was addressed to Rt. 1, Box 
244B, Waldron, Arkansas, 72958.  The appellant did not 
respond to the April 1988 request for medical information.  

A claim for an increased evaluation for the appellant's right 
knee disability was received on October 31, 1996, with the 
appellant's address listed as Rt. 1, Box 255, Waldron, 
Arkansas, 72958.  He underwent a VA medical examination in 
December 1996, and, as a result of that examination, the RO, 
in a December 1996 rating decision, assigned a 20 percent 
evaluation for internal derangement of the right knee, with 
the effective date set as October 31, 1996, based on the date 
of receipt of the claim.  Copies of VA medical records, dated 
in 1996 and 1997, were received in March 1997, which showed 
that the appellant had been seen on October 28, 1996, for a 
complaint of sharp pain in his right knee, and that he had 
reported a 23-year history of pain and instability in that 
knee.  Based on those medical records, a September 1997 
rating decision changed the effective date for the grant of 
the 20 percent evaluation for internal derangement of the 
right knee to October 28, 1996, in order to coincide with the 
earliest date that it was factually ascertainable that there 
had been an increase the appellant's right knee disability.  

After careful and longitudinal review of the evidence in the 
appellant's claims file, the Board finds that the October 28, 
1996, effective date for the award of a 20 percent evaluation 
for internal derangement of the right knee is the earliest 
effective date assignable.  

The December 1976 rating decision that reduced the evaluation 
for the appellant's right knee disability became final as a 
result of his failure to perfect his appeal of that rating 
decision by filing a substantive appeal within one year after 
receiving notification of that rating decision in January 
1977.  

Accepting arguendo that the appellant's September 1980 claim 
for pension, filed on a VAF 21-526, may also be considered a 
claim for an increased evaluation, and remained open because 
the February 1981 rating decision did not address an 
increased rating claim, the Board notes that the only medical 
evidence submitted at that time was related to his low back 
problems.  The appellant's next attempt to get an increased 
evaluation for his right knee disability was received in 
March 1988.  However, he did not respond to an April 1988 
request from VA to furnish medical information in support of 
his claim, and there is no evidence showing that the request 
was returned for failure to be delivered.  While the April 
1988 VA request was sent to the address listed by the 
appellant on the January 1983 VAF 686c, he had indicated a 
different (although very similar) address on his March 1988 
claim.  Therefore, because the April 1988 request letter was 
actually sent to a wrong address, even though there is no 
evidence indicating that it was not delivered to the 
appellant, the Board will again accept, arguendo, that his 
March 1988 claim remained open at the time he submitted his 
October 1996 claim.  As such, the Board will consider, in 
regards to the current claim for an earlier effective date, 
that the appellant had an open claim for an increased 
evaluation for his right knee disability from September 1980 
up to the time of his October 1996 claim.  

The salient fact in this case is that the earliest dated 
medical evidence showing that the appellant's right knee 
disability had worsened is the October 28, 1996, VA 
outpatient record.  The law and regulations are clear as to 
what will be the effective date for the award of an increased 
evaluation- either the date of receipt of the claim or the 
date entitlement arose, whichever is the later, or the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date.  Because the evidence in this 
case does not establish that the appellant's right knee 
disability increased prior to October 28, 1996, and he filed 
a claim for a increased evaluation three days later, that is 
the earliest effective date that may be assigned for the 20 
percent evaluation awarded for his internal derangement of 
the right knee.  Hence, the Board is unable to identify a 
basis to grant the appellant's claim for an effective date 
earlier than October 28, 1996.  


ORDER

An earlier effective date is denied for the grant of a 20 
percent evaluation for internal derangement of the right 
knee.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

